PER CURIAM.
We find no merit in any of the points raised on this appeal, see Waskin v. Waskin, 452 So.2d 999 (Fla. 3d DCA 1984), save one. We conclude that there was no basis in this case for an award of attorney’s fees under Section 501.2105(1), Florida Statutes (1983). There is no showing in this case that a “consumer transaction,” as defined in Section 501.203(1), Florida Statutes (1983), was the basis for the claim for damages herein, thereby rendering Section 501.2105(1), Florida Statutes (1983), inapplicable. ■ The plaintiff was previously engaged in the affected business transactions herein prior to the business disputes sued upon, and, consequently, is not entitled to an award of attorney's fees under Section 501.2105(1), Florida Statutes (1983). Darrell Swanson Consolidated Services v. Davis, 433 So.2d 651 (Fla. 1st DCA 1983).
The final summary judgment under review is affirmed except for the attorney’s fee award herein which is hereby reversed.
Affirmed in part; reversed in part.